Citation Nr: 0212011	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  97-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from October 1940 to 
September 1941 and from July 1943 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  This case was most recently before the Board in 
June 2001.  At that time the Board remanded this claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.


FINDING OF FACT

A chronic low back disorder was not present during the 
veteran's military service and is not otherwise shown to be 
related to the veteran's military service or to any incident 
during service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions and correspondence provided 
to the veteran in this case have notified the veteran of all 
regulations pertinent to service connection claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The veteran was notified 
by a letter dated in August 2001 of the evidence he could 
submit and the evidence that the VA would obtain.  Further, 
the Board notes that the claims file contains relevant 
service and VA medical records, including two VA examinations 
that have addressed the etiology of the veteran's low back 
disability.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
arthritis, will be presumed if it becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records dated in July 1941 reveal that the 
veteran received treatment for right upper quadrant and low 
back pain.  Arthritis was questioned; an X-ray of the back 
was negative.  The veteran received treatment for a shell 
fragment wound to the left forearm during his second period 
of service.  The veteran's service medical records from his 
second period of service are negative for complaints or 
findings referable to the low back.  No musculoskeletal 
defects were noted on the veteran's October 1945 separation 
examination.

Private and VA medical records document a chronic back 
disability beginning in June 1953.  Diagnoses include lumbar 
spine arthritis and disc disease.  In July 1999 the veteran 
underwent lumbar decompression.  While it is clear that the 
veteran suffers from a current low back disorder, no 
physician or competent medical health professional has linked 
the veteran's current low back disability to his military 
service.  Further, as arthritis was not shown until years 
following service, a claim of entitlement to service 
connection for a low back disorder under the presumptive 
provisions of 38 U.S.C.A. §§ 1101, 1112 and 1137 is not for 
application in this case.

The Board does not doubt the sincerity of the veteran's 
belief regarding a link between his low back disorder and his 
military service.  More specifically, the Board does not 
doubt the veteran's assertions concerning the injury to his 
back that was sustained when he was thrown from the 
concussion of a mortar shell blast.  In the same manner, the 
Board finds that the January 1996 statement from the 
veteran's service comrade, S.M., to be credible, and it does 
establish that the veteran suffered from back pain following 
the mortar shell blast.  While the veteran and S.M. are 
competent to testify to the occurrence of the mortar shell 
incident, they are not competent, however, to offer evidence 
which requires medical knowledge, such as a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While they are competent to state that the veteran suffered 
an injury to his back during service, they are not competent 
to state that he suffered from a chronic back disability as a 
result of the incident.  In this regard, the Board observes 
that the post service record does not document low back 
complaints until almost 8 years after the veteran's discharge 
from service.

The Board observes that not only has no physician linked the 
veteran's current low back disability to his military 
service, but two VA physicians have essentially indicated 
that the veteran's current low back disorder is not related 
to his military service.  An April 1997 VA examiner stated 
that the "back pain I would attribute to degenerative 
changes secondary to the aging process and not related to the 
injuries."  A September 2001 VA examiner remarked that the 
"record does not show evidence that he had back problems or 
treatment of any significant while in the service.  It is 
felt that the problem with his back is degenerative in 
nature, relating to aging, and is not a service-connected 
disability."  In short, the comprehensive opinions of 
trained medical professionals based on examination of the 
veteran and a review of the record has considerable probative 
value and outweigh the veteran's assertions that his current 
back disability is related to service.

The veteran's representative has essentially indicated that 
the September 2001 VA examination (and opinion of etiology) 
was inadequate to address the veteran's contentions in this 
case.  The Board finds that the September 2001 VA examination 
was adequate; the report of examination reflects that the VA 
examiner recorded the past medical history, noted the 
veteran's current complaints, and conducted a physical 
examination.  Most importantly, a review of the September 
2001 VA examination reveals that the examiner noted the 
veteran's assertions regarding his back.  As such, the Board 
finds that the examination of September 2001 is adequate and 
helpful in adjudicating this case.

The veteran's representative has also asserted that the 
provisions of 38 U.S.C.A. § 1154(b) mandate that service 
connection for the veteran's low back disability should be 
granted in this case.  In the case of any veteran who engaged 
in combat with the enemy in active service, the VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it does lighten the 
burden of a veteran who seeks service connection based on 
disability alleged to be related to combat.  If a combat 
veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such clear 
and convincing evidence, all evidence should be considered 
including availability of medical records, the nature and 
course of a disease or disability, the amount of time that 
has elapsed since service before there is a complaint of the 
condition, and any other relevant factors.  Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Collette v. Brown, 82 
F.3d 389, 392 (Fed. Cir. 1996).

While it is beyond dispute that the veteran was involved in 
combat during service, his service medical records reference 
no complaints or injuries related to a back disability, and 
when the spine was specifically examined in service 
(including the October 1945 separation examination) it was 
found to be normal.  Post-service medical records are 
negative for a low back disability until 1953, almost 8 years 
following service.  In short, and despite the veteran's 
allegations, there is clear and convincing evidence that his 
low back disability began many years after service and was 
not caused by any incident of service, including combat 
experiences.  Clear and convincing evidence is a standard 
that requires more than a fair preponderance of the evidence 
but less than proof beyond a reasonable doubt.  Caluza v 
Brown, 7 Vet. App. 498, 509 (1995).  In this appeal, the 
competent medical evidence universally points to a source 
other than the wartime injury for his chronic back problems.  
There is no favorable medical opinion or even an equivocal 
opinion.  Under these circumstances, it is not unfair to 
conclude that the artillery blast  of December 1944 clearly 
and convincingly left no chronic residuals.




ORDER

Service connection for a low back disability is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

